Citation Nr: 0024925	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-15 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
leishmaniasis, a psychiatric disability, including post-
traumatic stress disorder, a stomach disability, a disability 
manifested by coughing up blood, headaches, a sleep 
disability and a heart disability, including as due to an 
undiagnosed illness.  

2.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1992.  He served in Southwest Asia during the Persian Gulf 
War.  By rating action dated in January 1998 the Department 
of Veterans Affairs (VA) Regional Office Jackson, 
Mississippi, denied entitlement to service connection for a 
lung disability, leishmaniasis, a psychiatric disability, 
including post-traumatic stress disorder, a stomach 
disability, a disability manifested by coughing up blood, 
tinnitus, headaches, a sleep disability and a heart 
disability, including as due to an undiagnosed illness.  The 
regional office also confirmed and continued a noncompensable 
evaluation for the veteran's right ear hearing loss.  The 
veteran appealed from those decisions.  In February 1999 the 
veteran testified at a hearing at the regional office before 
a hearing officer.  He withdrew his claim for service 
connection for tinnitus during the hearing.  Thus, that 
matter is not in an appellate status.  The case is now before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  A lung disability, leishmaniasis, a psychiatric 
disability, including post-traumatic stress disorder, a 
stomach disability, a disability manifested by coughing up 
blood, headaches, a sleep disability, and a heart disability 
were not demonstrated during the veteran's active military 
service.

3.  A stomach disability, diagnosed as gastritis, headaches, 
a sleep disorder, diagnosed as sleep apnea and a heart 
disability, diagnosed as hypertensive cardiovascular disease 
were initially medically demonstrated several years following 
the veteran's release from active duty.  

4.  The stomach disability, sleep disability and heart 
disability are not undiagnosed illnesses.  The etiology of 
the veteran's headaches is undiagnosed; but the 
manifestations are not compensable in degree.  

5.  A lung disability, leishmaniasis, an acquired psychiatric 
disability and a disability manifested by coughing up blood 
have not been medically demonstrated subsequent to the 
veteran's military service.  

6.  The veteran has level I hearing in the right ear; 
exceptional hearing patterns are not shown.


CONCLUSIONS OF LAW

1.  A lung disability, leishmaniasis, an acquired psychiatric 
disability including post-traumatic stress disorder, a 
stomach disability, a disability manifested by coughing up 
blood, headaches, a sleep disability and a heart disability 
were not incurred in or aggravated during the veteran's 
active military service.  A stomach disability, headaches, a 
sleep disability and a heart disability may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1113, 1117, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310, 3.317 (1999).  

2.  An increased (compensable) evaluation for hearing loss of 
the right ear is not warranted.  38 U.S.C.A.§§  1155, 5105 
(West 1991); 38 C.F.R. §§ 4.85, 4.86 and Part 4, Code 6100 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(effective on and after September 1, 1989).  That is, the 
Board finds that he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts regarding 
the claims have been properly developed.  

I.  The Claims for Service Connection For a Lung Disability, 
Leishmaniasis, an Acquired Psychiatric Disability, Including 
Post-Traumatic Stress Disorder, a Stomach Disability, 
a Disability Manifested by Coughing up Blood, Headaches,
a Sleep Disability and a Heart Disability

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
February 1992 do not reflect any complaints or findings 
regarding any of the conditions for which service connection 
is claimed.  On a medical history form completed at the time 
of his physical examination for separation from service, the 
veteran checked those blocks indicating that he did not have 
or had never had heart trouble, high or low blood pressure, 
stomach trouble, or nervous trouble of any sort.  He also 
indicated that he had never coughed up blood.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1992.  He referred to a disability caused 
by exposure to oil smoke, possible leishmaniasis, a hearing 
loss of the right ear, a bilateral heel problem and a twisted 
right ankle.  

In an April 1992 rating action service connection was denied 
for the claimed conditions.  

In May 1992 the veteran submitted a claim for a ringing 
sensation in his right ear, a heel disability, a right foot 
disability, lung problems, residuals of coughing up blood, 
and a disability resulting from smoke from oil field fires in 
Saudi Arabia.  

In July 1995 the veteran claimed service connection for post-
traumatic stress disorder, fatigue and stomach problems.  

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions in 1994 and 1995 
including a foot problem and a hearing loss.

The veteran was afforded a VA psychiatric examination in 
August 1995.  He had served in the Army as a combat engineer 
and police officer.  He had been in combat but had not been 
wounded or captured.  He denied any history of treatment for 
emotional problems.  He admitted that he had thought of 
suicide but denied that he had ever attempted suicide.  He 
reported initial and middle insomnia.  

On mental status examination the veteran exhibited no unusual 
motor activity.  His speech was mildly pressured and loud at 
times.  His mood became increasingly hostile, as did his 
affect.  His speech became intrusive toward the end of the 
interview.  The interview could not be completed because of 
the veteran's increasing hostility.  However, there was no 
indication that he might be disoriented or have a memory 
impairment.  He appeared to be fully alert enough to exercise 
proper judgment and the avoidance of danger.  His insight was 
apparently poor.  The examiner stated that a definite 
diagnosis could not be made because of the incomplete nature 
of the examination.  

The veteran was afforded a VA general medical examination in 
August 1995.  He complained of headaches usually occurring 2 
or 3 times a week located in the frontal area and going to 
the occipital and neck areas.  He took Aleve with relief.  He 
reported a negative history of heart problems or high blood 
pressure.  Cardiac examination showed a regular rate without 
murmurs, rubs or gallops.  There was no peripheral edema.  
His blood pressure was 140/90.  On examination of the 
respiratory system the veteran denied having any cough or 
shortness of breath.  His lungs were clear to auscultation 
and percussion without rhonchi or wheezes.  Examination of 
the digestive system showed the abdomen to be protuberant 
without organomegaly or masses.  Bowel sounds were normal and 
active and there was no rebound tenderness.  On neurological 
examination cranial nerves II through XII were intact.  Motor 
and sensory were intact.  Reflexes were two plus and equal 
throughout.  

It was noted that the veteran had been in the Persian Gulf 
area and had been in the area of the burning oil fields for 
about 10 days.  He took the Anthrax shot without any 
immediate sickness.  He had taken nerve gas pills but they 
had given him nausea and he stopped taking them.  He had been 
in dust and sand storms.  He had had sand fly bites with no 
immediate sickness.  He had had diarrhea on several 
occasions.  The veteran felt that his problems stemmed from 
the oil burning smoke and being in the Saudi Arabian 
environment.  

The diagnoses included muscle contraction headaches.

In August 1996, the veteran's wife stated that the veteran 
was sick.  She stated that since he had returned from the 
Persian Gulf he had changed.  His attitude and personality 
had changed.  He stayed agitated and depressed.  He had a 
very short temper.  He had a problem sleeping at night.  He 
was easily startled and trusted no one other than his mother.  
When he became upset his head and eyes began hurting.  He 
would have to take Advil or Extra-Strength Tylenol and lie 
down in a dark quiet room and rest for several hours.  She 
stated that the conditions had gotten progressively worse 
every year since his discharge from service.  He also had 
nightmares.  

In April 1997 the veteran submitted a claim for service 
connection for a heart problem.

VA outpatient treatment records dated from 1992 to 1997 
reflect that the veteran was treated for various conditions 
including a right heel disorder.  He was hospitalized by the 
VA in October 1996 and obstructive sleep apnea was diagnosed.  
The condition was improved with a nasal CPAP.  

The veteran was afforded a VA neurological examination in 
October 1997.  His main problem was described as sleep apnea 
with daytime fatigue and loss of motivation and interrupted 
sleep.  He had been treated with a CPAP device that had 
essentially removed all of the related symptoms.  It was 
indicated that the veteran had had headaches for a number of 
years and they occurred a little more often than once a 
month.  They might last for hours and had lasted for as long 
as a day or so.  The headaches were described as 
nondisabling.  They were generalized headaches that did not 
have any real focal features although they began in one place 
or the other on his head.  When they were full blown there 
was a throbbing component to them but there were no other 
symptoms associated with the headaches either neurologic or 
otherwise.  The veteran occasionally took an analgesic for 
the headaches but generally just kept doing what he was 
doing.  He considered the headaches a minor problem in 
comparison to his other problems.  

On examination the veteran was alert, oriented and 
cooperative.  His mental status was normal for the purpose of 
a neurologic examination.  Cranial nerves II through XII were 
intact with no signs of increased intracranial pressure or 
focal neurologic deficits.  Examination of the head was 
unremarkable.  Motor examination showed a normal muscle tone 
and strength with no atrophy, fasciculation or abnormal 
movements.  Sensory examination was noncontributory.  The 
veteran's coordination, gait and station were all normal.  
His deep tendon reflexes were one plus and symmetrical.  The 
examiner indicated that the neurological examination was 
normal.  He stated that the veteran appeared to have minor 
muscle contraction-type headaches.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  It was indicated that essentially no change 
had occurred in the veteran's status since the previous 
examination.  The veteran indicated that he did not like to 
deal with people.  The veteran stated that he was angry 
because he had been a security guard for a rehabilitation 
center for two years until he resigned in March 1997 because 
he had been told he could have another job as a security job.  
After he had already resigned, he was told that he could not 
have the other job because of his heart condition.  So, he 
currently did not have a job.  He indicated that he 
occasionally dreamed about all kinds of things.  He resided 
with his wife.  

On mental status examination the veteran exhibited no unusual 
motor activity.  His speech was fluent without flight of 
ideas or looseness of associations.  His mood was irritable 
and slightly hostile as was his affect.  He denied any 
hallucinations and expressed no identifiable delusions.  He 
denied having homicidal or suicidal thoughts.  He was 
precisely oriented as to person, place, situation and time.  
His remote, recent and immediate recall were good.  His 
judgment to avoid common danger was adequate.  His 
abstracting ability was adequate.  His insight was poor.  The 
examiner stated that differential diagnoses should include a 
personality disorder, not otherwise specified.  

The veteran was afforded a VA general medical examination in 
October 1997.  Cardiac examination showed a regular rate 
without murmurs, rubs or gallops.  Several elevated blood 
pressure readings were recorded.  On examination of the 
respiratory system the veteran denied having a cough.  It was 
noted that he had been diagnosed as having sleep apnea two 
years previously.  He was on a CPAP machine.  He stated that 
it had helped.  He was sleeping good at night and was not 
sleepy during the day.  He stated that he coughed up blood in 
the morning, specks at times, and quite a bit at other times.  
It was not on a daily basis but occurred perhaps 1 or 2 times 
a month.  His lungs were clear to auscultation and percussion 
without rales, rhonchi or wheezes.  

On examination of the digestive system the veteran stated 
that food tended to lodge in his throat and he occasionally 
had burning in his throat.  He had occasional indigestion.  
He took Pepcid as needed with relief.  The abdomen was 
without organomegaly, masses or tenderness.  His bowel sounds 
were normo-active and there was no rebound tenderness.  

With regard to fatigue the veteran stated that he was better 
since he had been placed on the CPAP machine.  He was tired 
for no reason.  He slept well at night.  He worked as a 
security officer and was able to carry out the duties of his 
job without any complications.  

A chest X-ray study showed mild to moderate cardiomegaly.  An 
upper gastrointestinal series showed thickening of the 
gastric folds along the greater curvature.  An SMAC was 
within normal limits except for a calcium of 10.4, CPK of 713 
and LDH of 198.  Cholesterol and triglycerides were normal.  
A urinalysis was normal.  A complete blood count was 
essentially within normal limits.  An electrocardiogram was 
normal.  The veteran did not appear for his pulmonary 
function studies.

The diagnoses included hypertension with mild hypertensive 
cardiovascular disease, sleep apnea, gastritis, history of 
fatigue secondary to sleep apnea and a subjective history of 
hemoptysis.  

The veteran testified at a hearing at the regional office in 
February 1999.  He related that he had been in Southwest Asia 
and had gone to Kuwait.  He stated that it was very sandy and 
hot during the day and very windy and at night it was really 
cold.  He related that he was a construction engineer 
building bridges and doing demolition and weapons training.  
He stated that they were in foxholes often.  He stated that 
they were around many chemicals.  He stated that it was 
possible he had been bitten by sand fleas and that they had 
been around many flies.  He felt that after he had entered 
service he had gotten in better shape than he had been in 
prior to service due to the exercise.  He related that he 
currently had stomach problems.  He stated that he had 
problems digesting his food.  Occasionally his food stuck in 
his throat.  

The veteran indicated that after service he had done police 
work and was currently working at a medical center as a 
security officer.  He stated that his headaches had begun 
about 6 or 7 months after his release from military service.  
He stated that the headaches were a constant throbbing.  He 
related that he took medication for the headaches and 15 or 
20 minutes later they were gone.  He stated that he had never 
had to go home from his work because of a headache.  He 
stated that he had problems sleeping.  He stated that he 
awoke several times a night.  He indicated that he did not 
take any type of sleeping pill.  The veteran further stated 
that on occasion he regurgitated a considerable amount of 
mucus.  That happened perhaps twice a month.  He stated that 
he had not been given any medication for his stomach 
problems.  He used a breathing device that helped him breathe 
better and he was more rested when he arose.  

The veteran further testified that his nervous condition 
began while he was in Saudi Arabia since they did not know 
whether they would ever return to the United States.  After 
he returned from military service the psychiatric condition 
became somewhat worse.  He stated that he occasionally had 
flashbacks.  He stated that their biggest fear in Saudi 
Arabia was that the enemy was supposed to release nerve gas 
and they were not equipped to live through the gas.  The 
veteran stated that for entertainment he liked watching 
television, especially police dramas.  He also liked war 
movies.  He related that he did not care for crowds.  He 
stated that he was not taking any type of medication for a 
nervous problem and was not going to the VA mental hygiene 
clinic for treatment.

The regional office later received VA outpatient treatment 
records dated from 1997 to 1998.  A chest X-ray study in 
October 1997 showed no evidence of acute pulmonary 
infiltrates.  A subsequent chest X-ray study later that same 
month indicated that infiltrates, if any, especially in both 
bases could not be excluded.  There was mild to moderate 
cardiomegaly.  When the veteran was seen in March 1998 the 
impressions included a history of obstructive sleep apnea.  
It was indicated that the veteran was doing well with that 
condition.  A gastrointestinal X-ray series in October 1997 
showed a nodular fold thickening and irregularity along the 
greater curvature of the stomach.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
heart disease, a psychiatric disability or a nerve disability 
becomes manifested to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).

Except as provided in Paragraph (C) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code to a Persian Gulf veteran who exhibits 
subjective indications of chronic disability resulting from 
an illness or a combination of illnesses manifested by one or 
more signs or symptoms such as those listed in Paragraph (B) 
of this section, provided that such disability:  (1) Became 
manifest either during active military, naval or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001, and (2) by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

For the purposes of Paragraph (A)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to fatigue, signs or 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms and abnormal 
weight loss.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during service in Southwest Asia or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event.  38 C.F.R. § 3.317(c).  

In this case, the veteran's service medical records, 
including the report of his physical examination for 
separation from service in February 1992, do not reflect any 
complaints or findings regarding any of the conditions for 
which service connection is currently claimed.  On a medical 
history form completed at the time of his physical 
examination for separation from service, the veteran checked 
those blocks indicating that he did not have or had never had 
frequent or severe headache, a chronic cough, heart trouble, 
high or low blood pressure, stomach trouble, or nervous 
trouble of any sort.  He also indicated that he had never 
coughed up blood.  

A stomach condition, diagnosed as gastritis, headaches, a 
sleep disorder, diagnosed as sleep apnea, and a heart 
condition, diagnosed as hypertensive cardiovascular disease 
were initially medically demonstrated several years following 
the veteran's separation from military service.  Since the 
stomach condition, sleep disorder and heart disability were 
all diagnosed conditions, service connection could not be 
established for any of those conditions on the basis of being 
an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Although the cause of the veteran's headaches was 
undiagnosed, the manifestations of the headaches were not of 
such extent and severity so as to warrant a compensable 
evaluation.  See 38 C.F.R. Part 4, Code 8100 (1999).  Thus, 
service connection could not be granted for the headaches on 
the basis of being an undiagnosed condition.  A lung 
disability, leishmaniasis, an acquired psychiatric 
disability, including post-traumatic stress disorder, and a 
disability manifested by coughing up blood have not been 
medically demonstrated subsequent to the veteran's release 
from active duty.  Thus, service connection would not be 
warranted for any of those claimed disorders.  The only 
psychiatric condition demonstrated was a personality disorder 
which is a condition for which service connection may not be 
established.  38 C.F.R. § 3.310.  





II.  The Claim for an Increased (Compensable)
Evaluation for Hearing Loss of the Right Ear

The veteran's service medical records reflect a hearing loss 
of his right ear.

The veteran was afforded a VA audiological examination in 
January 1993.  For the right ear, pure tone threshold levels 
in decibels were 60, 10, 15 and 10 at 1,000, 2,000, 3,000 and 
4,000 hertz.  For the left ear the threshold levels in 
decibels were 0, 5, 0 and 5, respectively, at those 
frequencies.  Speech discrimination ability was 88 percent 
for the right ear and 94 percent for the left ear.  

The veteran was again afforded a VA audiological examination 
in August 1995.  For the right ear, pure tone threshold 
levels in decibels were 65, 30, 30, and 25 at 1,000, 2,000, 
3,000 and 4,000 hertz for an average of 37 decibels.  For the 
left ear the threshold levels in decibels were 5, 10, 5, and 
0, respectively, at those frequencies for an average of 5 
decibels.  Speech discrimination ability was 86 percent for 
the right ear and 96 percent for the left ear.

The veteran was afforded a VA audiological examination in 
October 1997.  For the right ear, pure tone threshold levels 
in decibels were 60, 60, 25 and 25 at 1,000, 1,500, 3,000 and 
4,000 hertz for an average of 42 decibels.  For the left ear 
the threshold levels in decibels were 10, 5 and 5 at 1,000, 
3,000 and 4,000 hertz for an average of 7 decibels.  Speech 
discrimination ability was 96 percent for the right ear.  

When the veteran was afforded a VA audiological examination 
in September 1998 for the right ear pure tone threshold 
levels in decibels were 65, 65, 35 and 35 at 1,000, 1,500, 
2,000 and 4,000 hertz for an average of 50 decibels.  For the 
left ear 

the threshold levels in decibels were 20, 10, and 5, at 
1,000, 2,000 and 4,000 hertz for an average of 13 decibels.  
Speech discrimination ability was 96 percent for the right 
ear.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity. These became effective June 10, 1999. 62 
Fed. Reg. 25,202-25,210 (May 11, 1999). The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hearing loss or 
confirming this evaluation and, therefore, would not have 
been applied by the RO.  In view of that, the Board must 
consider whether or not the veteran would be prejudiced if 
the Board were to proceed with appellate consideration of the 
claim without first giving the RO the opportunity to consider 
the new regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to June 10, 
1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of pure tone 
audiometry tests. 38 C.F.R. § 4.85. These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule. In order to establish entitlement to an increased 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average pure tone decibel loss are 
met. The Board has compared the previous versions of Table VI 
and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them. 
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids. Currently, it addresses exceptional patterns of hearing 
loss.  The exceptional patterns addressed in that section are 
when the pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  The most recent examination occurred in 
September 1998, and thus the new criteria would not be 
applicable to that examination.  Therefore, the veteran would 
not be prejudiced by the Board proceeding to the merits of 
the claim at the present time. 

Adjudication of the veteran's claim for increase must include 
consideration of both the old and the new criteria and that 
criteria which is most favorable to the veteran's claim must 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The Court, addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas. That is, for any date 
prior to June 10, 1999, neither the RO nor the Board could 
apply the revised rating schedule to a claim.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing to a level XI for profound 
deafness.  Since service connection is in effect for 
defective hearing involving the right ear only and total 
deafness in the left ear is not shown, the hearing in the 
left ear is considered to be unimpaired for rating purposes.  
38 C.F.R. § 4.85, Part 4, Codes 6100-6110.  

As indicated previously, the most recent VA audiological 
examination reflects that for the right ear the average pure 
tone decibel level at the designated frequencies was 50 
decibels with a 96 percent correct speech discrimination 
ability.  This corresponds to level I hearing in that ear.  
Hearing in the nonservice-connected left ear, as noted 
previously, is considered to be at level I.  Under the 
provisions of Diagnostic Code 6100 a noncompensable 
evaluation is provided for the hearing loss in the veteran's 
right ear in such circumstances.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's hearing disability does 
not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the veteran's claims for service connection for the 
disabilities in issue or his claim for a compensable 
evaluation for the right ear hearing loss.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for a lung disability, 
leishmaniasis, an acquired psychiatric disability including 
post-traumatic stress disorder, a stomach disability, a 
disability manifested by coughing up blood, headaches, a 
sleep disability and a 
heart disability is not established.  Entitlement to an 
increased (compensable) evaluation for hearing loss of the 
right ear is not established.  The appeal is denied.  


		
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

